DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/051238 filed on 06/29/2021. Claims 1-2, 4-6, 9-10 and 12-14 are pending and have been examined in this office action, independent claims 1 and 9 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 06/29/2021, with respect to the rejection of claims 1 and 9 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Liu et al. U.S. Pub. No. 2005/0251705 (“Liu”).
Liu teaches a display configured to display the output in only the 8 bit format (see at least [¶ 0028] After retrieving the debug port data 31, the BMC 34 will load the ISR (Interrupt Service Routine) to decode the debug port data 31. The 8-bit debug port data 31 is then decoded into a corresponding 8-bit message display code 33. The 8-bit message display code 33 will further be output to eight LEDs 16 for display. By reviewing the system specification, the administrator can recognize the POST result represented by the message display code 33.)
Regarding dependent claims 2, 4-6, 10, and 12-14, Applicant notes that the claims ultimately depends from independent claims 1 and 9, which Applicant argues are patentable over 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant amended the independent claims to include the system to include “a display configured to display the output in only the 8 bit format.” However, the added limitation is not disclosed in the originally filed specification. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zaleski et al. U.S. Patent No. 4,694,408 (“Zaleski”) in view of Struger et al. U.S. Patent No. 4,553,224 (“Struger”), Huiku et al. U.S. Pub. No. 2014/0005491 (“Huiku”), Rush et al. U.S. Patent No. 4,208,717 (“Rush”), and Liu et al. U.S. Pub. No. 2005/0251705 (“Liu”).
Regarding claim 1 as best understood, Zaleski discloses a vehicle diagnostic apparatus, comprising:
a receiver configured to receive information from a vehicle monitor including a plurality of enabling conditions; (see at least [claim 1] a transceiver which is connectable to provide an interface between the microprocessor and the automobile electronics system, the transceiver providing an interactive path for transmitting test signals from the microprocessor to exercise and alter the operation of said systems in the automobile, and a receiver path enabling the microprocessor to monitor the condition of associated automobile systems while a first system is being exercised, and a power supply for the test unit.)
an electronic controller configured to receive the information from the receiver and based on the information, determine a status of the monitor, and (see at least [col. 3, line 11-18] In addition, the tester can be used as a portable vehicle data monitor to detect intermittent malfunctions during normal driving. Connected to the data bus in a low power standby mode, the tester "wakes" itself up when it senses data bus activity, and then monitors the activity on the data bus to capture the status of the various electronics systems in memory at the moment a malfunction occurs. AND [col. 4, line 54-59] (1) BCM. A passive monitoring of all normal communications transmitted from or received by the master controller, or body computer module (BCM), including data to and from the engine control module (ECM), instrument panel cluster (IPC), heating, ventilation and air conditioning unit (HVAC) and secondary displays.) 
a display configured to display the output (see at least [col. 6, line 10-19] The cartridge includes a 16 K byte EPROM which controls software that allows for a remote keyboard operation bypassing the tester keyboard 4 for user-defined key commands; remote display of the tester display parameters; transmission of remote host-selected parameters; and transmission of raw, unprocessed vehicle data. With this cartridge an auto can be tested from a remote location where better facilities or more trained personnel may be located.)
Zaleski fails to explicitly disclose the output status as an only 8 bit format based on the data collected from the vehicle monitors.

outputting, via the electronic controller, the status in an only 8 bit format based on the information received from the vehicle monitor, [col. 9, line 9-19] A standby battery sensing line 102 is coupled to line D4 of the main data bus 26, and finally, watchdog status line 103 and parity error status line 104 are coupled to lines DB5 and DB6 of the main data bus 26. The buffers 98 are enabled through a status word line 105 originating at the B2 output of the decoder 72 in FIG. 3. When the address "14K" appears on the main address bus 27, the address is decoded by the chip select circuit 28, as explained previously, and eight bits of status data can be read by the microprocessor 20.)
Thus, Zaleski discloses an apparatus for receiving vehicle monitor information, an electronic controller configured to determine vehicle monitor status, and a display for displaying the output. Struger teaches an apparatus to output the vehicle monitor status in only an 8-bit format.
Therefore, it would have been prima facie obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Zaleski to incorporate the teachings of Struger to output the status of the vehicle monitor in only an 8-bit format. Doing so allows for more efficient diagnostics of vehicle monitor systems.
Zaleski in view of Struger fails to explicitly disclose a method where at least two of the bits in the 8 bit format indicate a predetermined status of the vehicle monitor.
However, Huiku teaches at least two of the bits in the 8 bit format indicating a predetermined status of the vehicle monitor and at least one bit in the 8 bit format corresponds to a predetermined threshold of a parameter of the vehicle, and (see at least [¶ 0043] If only one sensor feature parameter is used, the degradation measure may be obtained as the difference of the initial and current values of the parameter. However, history data stored does not necessarily comprise parameter values (provided with time stamps), but statistical variables derived from historical parameter values, such as mean values and standard deviation values of the parameter(s) may be stored instead of plain parameter values. In this case the sensor may be rejected when the mean value of a parameter or the standard deviation of the parameter reaches a respective limit. The sensor may also be rejected, if the parameter value distribution exceeds certain normality limit. For example, the sensor may be rejected when the history parameter values distribute such that the relative portion of the data points further than one standard deviation away from the mean is more than 16%. If multiple parameters are used, the history data stored may cover different time lengths for different parameters. Since the memory size of a cost-effectively implemented sensor is rather limited, typically around 1000 bits, the history data stored in the memory may be in compressed form. In one embodiment, the history data may comprise the following items: initial value(s) of the sensor feature parameter(s), current value(s) of the sensor feature parameter(s), mean of all previously measured values, standard deviation of all previously measured values, and number usage times. The last item enables the update of the mean and standard deviation based on the newest data.)
Thus, Zaleski in view of Struger discloses an apparatus for receiving vehicle monitor information, an electronic controller configured to determine vehicle monitor status, and a display for displaying the output, and output the vehicle monitor status in only an 8-bit format. Huiku teaches at least two of the bits of the 8-bit format indicate a predetermined status of the vehicle monitor.

Zaleski in view of Struger and Huiku fails to explicitly disclose a method to determine the status of the plurality of enabling conditions. However, Rush teaches the electronic controller configured to determine the status of the plurality of enabling conditions, including outputting in the 8 bit format that at least one enabling condition of the plurality of enabling conditions has been met and at least one condition plurality of enabling conditions has not been met; and (see at least [ col. 22] This bit is connected to interrupt 5 on CPU 1 to tell the computer information is ready. toggle 2 This bit toggles at an 18Hz rate and goes to the 304 board to inhibit a computer reset as long as the bit continues to toggle. ##STR24## This bit is set whenever the start- up enable initial conditions are not satisfied.)
Thus, Zaleski in view of Struger and Huiku discloses an apparatus for receiving vehicle monitor information, an electronic controller configured to determine vehicle monitor status, and a display for displaying the output, and output the vehicle monitor status in only an 8-bit format. Rush teaches the method to determine the status of the plurality of enabling conditions.
Therefore, it would have been prima facie obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Zaleski in view of Struger and Huiku to incorporate the teachings of Rush to output the status of the vehicle monitor in an 8-bit format with at least two of the bits of the 8-bit format indicate a predetermined status of the vehicle monitor. Doing so allows for more efficient diagnostics of vehicle monitor systems.
After retrieving the debug port data 31, the BMC 34 will load the ISR (Interrupt Service Routine) to decode the debug port data 31. The 8-bit debug port data 31 is then decoded into a corresponding 8-bit message display code 33. The 8-bit message display code 33 will further be output to eight LEDs 16 for display. By reviewing the system specification, the administrator can recognize the POST result represented by the message display code 33.) 
Thus, Zaleski in view of Struger, Huiku, and Rush discloses an apparatus for receiving vehicle monitor information, an electronic controller configured to determine vehicle monitor status, and a display for displaying the output, and output the vehicle monitor status in only an 8-bit format. Liu teaches a method wherein a display configured to display the output in only the 8 bit format.
Therefore, it would have been prima facie obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Zaleski in view of Struger, Huiku, and Rush to incorporate the teachings of Liu to include a method wherein a display configured to display the output in only the 8 bit format.  Doing so allows displaying output.

Regarding claim 9 as best understood, Zaleski discloses a method of diagnosing a vehicle monitor, comprising: 
receiving information, via a receiver, from the vehicle monitor, the information including a plurality of enabling conditions; (see at least [claim 1] a transceiver which is connectable to provide an interface between the microprocessor and the automobile electronics system, the transceiver providing an interactive path for transmitting test signals from the microprocessor to exercise and alter the operation of said systems in the automobile, and a receiver path enabling the microprocessor to monitor the condition of associated automobile systems while a first system is being exercised, and a power supply for the test unit.)
receiving, via an electronic controller, the information from the receiver; (see at least [col. 4, line 54-59] (1) BCM. A passive monitoring of all normal communications transmitted from or received by the master controller, or body computer module (BCM), including data to and from the engine control module (ECM), instrument panel cluster (IPC), heating, ventilation and air conditioning unit (HVAC) and secondary displays.) 
determining, via an electronic controller, a status of the vehicle monitor, including the status of the plurality of enabling conditions; (see at least [col. 3, line 11-18] In addition, the tester can be used as a portable vehicle data monitor to detect intermittent malfunctions during normal driving. Connected to the data bus in a low power standby mode, the tester "wakes" itself up when it senses data bus activity, and then monitors the activity on the data bus to capture the status of the various electronics systems in memory at the moment a malfunction occurs.)
displaying with a display the output (see at least [col. 6, line 10-19] The cartridge includes a 16 K byte EPROM which controls software that allows for a remote keyboard operation bypassing the tester keyboard 4 for user-defined key commands; remote display of the tester display parameters; transmission of remote host-selected parameters; and transmission of raw, unprocessed vehicle data. With this cartridge an auto can be tested from a remote location where better facilities or more trained personnel may be located.)
Zaleski fails to explicitly disclose the output status as an only 8 bit format based on the data collected from the vehicle monitors.
However, Struger teaches the method for based on the information; outputting, via the electronic controller, the status in only an 8 bit format based on the information received from the vehicle monitor, (see at least [col. 9, line 9-19] A standby battery sensing line 102 is coupled to line D4 of the main data bus 26, and finally, watchdog status line 103 and parity error status line 104 are coupled to lines DB5 and DB6 of the main data bus 26. The buffers 98 are enabled through a status word line 105 originating at the B2 output of the decoder 72 in FIG. 3. When the address "14K" appears on the main address bus 27, the address is decoded by the chip select circuit 28, as explained previously, and eight bits of status data can be read by the microprocessor 20.)
Thus, Zaleski discloses a method for receiving vehicle monitor information, an electronic controller configured to determine vehicle monitor status, and a display for displaying the output. Struger teaches a method to output the vehicle monitor status in only an 8-bit format.
Therefore, it would have been prima facie obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Zaleski to incorporate the teachings of Struger to output the status of the vehicle monitor in only an 8-bit format. Doing so allows for more efficient diagnostics of vehicle monitor systems.
Zaleski in view of Struger fails to explicitly disclose a method where at least two of the bits in the 8 bit format indicate a predetermined status of the vehicle monitor.
If only one sensor feature parameter is used, the degradation measure may be obtained as the difference of the initial and current values of the parameter. However, history data stored does not necessarily comprise parameter values (provided with time stamps), but statistical variables derived from historical parameter values, such as mean values and standard deviation values of the parameter(s) may be stored instead of plain parameter values. In this case the sensor may be rejected when the mean value of a parameter or the standard deviation of the parameter reaches a respective limit. The sensor may also be rejected, if the parameter value distribution exceeds certain normality limit. For example, the sensor may be rejected when the history parameter values distribute such that the relative portion of the data points further than one standard deviation away from the mean is more than 16%. If multiple parameters are used, the history data stored may cover different time lengths for different parameters. Since the memory size of a cost-effectively implemented sensor is rather limited, typically around 1000 bits, the history data stored in the memory may be in compressed form. In one embodiment, the history data may comprise the following items: initial value(s) of the sensor feature parameter(s), current value(s) of the sensor feature parameter(s), mean of all previously measured values, standard deviation of all previously measured values, and number usage times. The last item enables the update of the mean and standard deviation based on the newest data.)
Thus, Zaleski in view of Struger discloses a method for receiving vehicle monitor information, an electronic controller configured to determine vehicle monitor status, and a display for displaying the output, and output the vehicle monitor status in only an 8-bit format. 
Therefore, it would have been prima facie obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Zaleski in view of Struger to incorporate the teachings of Huiku to output the status of the vehicle monitor in an 8-bit format with at least two of the bits of the 8-bit format indicate a predetermined status of the vehicle monitor. Doing so allows for more efficient diagnostics of vehicle monitor systems.
Zaleski in view of Struger and Huiku fails to explicitly disclose a method to determine the status of the plurality of enabling conditions. However, Rush teaches the status including a status of the plurality of enabling conditions, such that 8 bit format indicates that at least one enabling condition of the plurality of enabling conditions has been met and at least one condition plurality of enabling conditions has not been met; and (see at least [col. 22] This bit is connected to interrupt 5 on CPU 1 to tell the computer information is ready. toggle 2 This bit toggles at an 18Hz rate and goes to the 304 board to inhibit a computer reset as long as the bit continues to toggle. ##STR24## This bit is set whenever the start- up enable initial conditions are not satisfied.)
Thus, Zaleski in view of Struger and Huiku discloses a method for receiving vehicle monitor information, an electronic controller configured to determine vehicle monitor status, and a display for displaying the output, and output the vehicle monitor status in only an 8-bit format. Rush teaches the method to determine the status of the plurality of enabling conditions.
Therefore, it would have been prima facie obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Zaleski in view of Struger and Huiku to incorporate the teachings of Rush to output the status of the vehicle monitor in an 8-bit 
Zaleski in view of Struger, Huiku, and Rush fails to explicitly disclose a method wherein a display configured to display the output in only the 8 bit format. However, Liu teaches displaying with a display the output in only the 8 bit format (see at least [¶ 0028] After retrieving the debug port data 31, the BMC 34 will load the ISR (Interrupt Service Routine) to decode the debug port data 31. The 8-bit debug port data 31 is then decoded into a corresponding 8-bit message display code 33. The 8-bit message display code 33 will further be output to eight LEDs 16 for display. By reviewing the system specification, the administrator can recognize the POST result represented by the message display code 33.) 
Thus, Zaleski in view of Struger, Huiku, and Rush discloses an apparatus for receiving vehicle monitor information, an electronic controller configured to determine vehicle monitor status, and a display for displaying the output, and output the vehicle monitor status in only an 8-bit format. Liu teaches a method wherein a display configured to display the output in only the 8 bit format.
Therefore, it would have been prima facie obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Zaleski in view of Struger, Huiku, and Rush to incorporate the teachings of Liu to include a method wherein a display configured to display the output in only the 8 bit format.  Doing so allows displaying output.

Claims 2 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Zaleski in view of Struger, Huiku, Rush, and Liu as applied to claims 1 and 9 above, and further in view of  Eder et al. U.S. Patent No. 8,849,104 (“Eder”).
Regarding claim 2 as best understood, Zaleski discloses the apparatus according to claim 1, 
wherein the receiver is configured to receive information from a plurality of vehicle monitors, and  (see at least [claim 1] a transceiver which is connectable to provide an interface between the microprocessor and the automobile electronics system, the transceiver providing an interactive path for transmitting test signals from the microprocessor to exercise and alter the operation of said systems in the automobile, and a receiver path enabling the microprocessor to monitor the condition of associated automobile systems while a first system is being exercised, and a power supply for the test unit.)
the electronic controller configured to determine a status for each of the plurality of vehicle monitors, and (see at least [col. 3, line 11-18] In addition, the tester can be used as a portable vehicle data monitor to detect intermittent malfunctions during normal driving. Connected to the data bus in a low power standby mode, the tester "wakes" itself up when it senses data bus activity, and then monitors the activity on the data bus to capture the status of the various electronics systems in memory at the moment a malfunction occurs.)
Zaleski fails to explicitly disclose the output status as an 8 bit format based on the data collected from the vehicle monitors.
However, Eder teaches the apparatus to output the status for each of the plurality of vehicle monitors in the 8 bit format (see at least [col. 5, line 4-6] The image data are processed in the image processor 17 to follow the structure of the data telegram. The image data is stored in the data field in units of 8 bits.)

Therefore, it would have been prima facie obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Zaleski to incorporate the teachings of Eder to output the status of the vehicle monitor in an 8-bit format. Doing so allows for more efficient diagnostics of vehicle monitor systems.

Regarding claim 10 as best understood, Zaleski discloses the method according to claim 9, 
wherein the receiving information includes receiving information from a plurality of vehicle monitors, (see at least [claim 1] a transceiver which is connectable to provide an interface between the microprocessor and the automobile electronics system, the transceiver providing an interactive path for transmitting test signals from the microprocessor to exercise and alter the operation of said systems in the automobile, and a receiver path enabling the microprocessor to monitor the condition of associated automobile systems while a first system is being exercised, and a power supply for the test unit.) the electronic controller configured to determine a status for each of the plurality of vehicle monitors, and (see at least [col. 3, line 11-18] In addition, the tester can be used as a portable vehicle data monitor to detect intermittent malfunctions during normal driving. Connected to the data bus in a low power standby mode, the tester "wakes" itself up when it senses data bus activity, and then monitors the activity on the data bus to capture the status of the various electronics systems in memory at the moment a malfunction occurs.)
the determine the status includes determining the status for each of the plurality of vehicle monitors, (see at least [col. 3, line 11-18] In addition, the tester can be used as a portable vehicle data monitor to detect intermittent malfunctions during normal driving. Connected to the data bus in a low power standby mode, the tester "wakes" itself up when it senses data bus activity, and then monitors the activity on the data bus to capture the status of the various electronics systems in memory at the moment a malfunction occurs.)
Zaleski fails to explicitly disclose the output status as an 8 bit format based on the data collected from the vehicle monitors.
However, Eder teaches the method and the outputting includes outputting the status for each of the plurality of vehicle monitors in the 8 bit format (see at least [col. 5, line 4-6] The image data are processed in the image processor 17 to follow the structure of the data telegram. The image data is stored in the data field in units of 8 bits.)
Thus, Zaleski discloses a receiver for receiving vehicle monitor information, an electronic controller configured to determine vehicle monitor status, and a display for displaying the output. Eder teaches an method to output the vehicle monitor status in an 8-bit format.
Therefore, it would have been prima facie obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Zaleski to incorporate the teachings of Eder to output the status of the vehicle monitor in an 8-bit format. Doing so allows for more efficient diagnostics of vehicle monitor systems.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zaleski in view of Struger, Huiku, Rush, and Liu as applied to claims 1 and 9 above, and further in view of  Woolford et al. U.S. Patent No. 7,317,975 (“Woolford”) and Eder et al. U.S. Patent No. 8,849,104 (“Eder”).
Regarding claim 4 as best understood, Zaleski in view of Struger, Huiku, and Rush disclose the apparatus as claimed above. Zaleski fails to explicitly disclose the plurality of enabling conditions, the controller is configured to perform at least one test on the monitor.
However, Woolford teaches the apparatus according to claim 1, wherein based on the plurality of enabling conditions, the controller is configured to perform at least one test on the monitor and (see at least [col. 7, line 36-48] As is known in the art, vehicle system controller 16 includes an ECU having a program running thereon (which may be embodied in software, hardware, firmware, etc.) which receives input signals and generates output signals based at least in part upon the input signals. At least some of the output signals may include electronic control signals which are supplied to the vehicle system component(s) 18 via the communications link 20. The input signals may be indicative of a condition of the vehicle system component(s) 18 and may be communicated from vehicle system component 18(s) itself/themselves or may be indicative of various other conditions and be received from various vehicle system sensors 22...)
Thus, Zaleski in view of Struger, Huiku, and Rush disclose the apparatus as claimed above. Woolford teaches the plurality of enabling conditions, the controller is configured to perform at least one test on the monitor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaleski in view of Struger, Huiku, 
Zaleski in view of Struger, Huiku, Rush, and Woolford fails to explicitly disclose the output status as an 8 bit format based on the data collected from the vehicle monitors. However, Eder teaches the apparatus to output results of the test in the 8 bit format (see at least [col. 5, line 4-6] The image data are processed in the image processor 17 to follow the structure of the data telegram. The image data is stored in the data field in units of 8 bits.)
Thus, Zaleski in view of Struger, Huiku, Rush, and Woolford discloses checking vehicle monitor conditions and a controller to perform a test on the vehicle monitor. Eder teaches an apparatus to output the vehicle monitor test result in an 8-bit format.
Therefore, it would have been prima facie obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Zaleski in view of Struger, Huiku, Rush, and Woolford to incorporate the teachings of Eder to output the status of the vehicle monitor in an 8-bit format. Doing so allows for more efficient diagnostics of vehicle monitor systems.

Regarding claim 12 as best understood, Zaleski in view of Struger, Huiku, and Rush disclose the method as claimed above. Zaleski fails to explicitly disclose the plurality of enabling conditions, the controller is configured to perform at least one test on the monitor.
However, Woolford teaches the method according to claim 9, further comprising based on the plurality of enabling conditions, performing, via the electronic controller, at least one test on the monitor and (see at least [col. 7, line 36-48] As is known in the art, vehicle system controller 16 includes an ECU having a program running thereon (which may be embodied in software, hardware, firmware, etc.) which receives input signals and generates output signals based at least in part upon the input signals. At least some of the output signals may include electronic control signals which are supplied to the vehicle system component(s) 18 via the communications link 20. The input signals may be indicative of a condition of the vehicle system component(s) 18 and may be communicated from vehicle system component 18(s) itself/themselves or may be indicative of various other conditions and be received from various vehicle system sensors 22...)
Thus, Zaleski in view of Struger, Huiku, and Rush disclose the method as claimed above. Woolford teaches the plurality of enabling conditions, the controller is configured to perform at least one test on the monitor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaleski in view of Struger, Huiku, and Rush and incorporate the teachings of Woolford and include the plurality of enabling conditions, the controller is configured to perform at least one test on the monitor.
Zaleski in view of Struger, Huiku, Rush, and Woolford fails to explicitly disclose the output status as an 8 bit format based on the data collected from the vehicle monitors. However, Eder teaches the method to output the status for each of the plurality of vehicle monitors in the 8 bit format (see at least [col. 5, line 4-6] The image data are processed in the image processor 17 to follow the structure of the data telegram. The image data is stored in the data field in units of 8 bits.)
Thus, Zaleski in view of Struger, Huiku, Rush, and Woolford discloses checking vehicle monitor conditions and a controller to perform a test on the vehicle monitor. Eder teaches a method to output the vehicle monitor test result in an 8-bit format.
.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zaleski in view of Struger, Huiku, Rush, and Liu as applied to claims 1 and 9 above, and further in view of  Robb et al. U.S. Pub. No. 2006/0030981 (“Robb”). 
Regarding claim 5 as best understood, as best understood, Zaleski in view of Struger, Huiku, and Rush disclose a vehicle diagnostics apparatus as stated above in claim 4, to test vehicle monitor equipment and output the result in 8-bit format. Zaleski in view of Struger, Huiku, and Rush fail to explicitly disclose an apparatus where test at least includes two tests.
However, Robb teaches an apparatus wherein the at least one test includes two tests [0010] The processing system may be configured to deliver a plurality of different types of test requests to the vehicle. Each test request may cause a different type of diagnostic information to be sent by the vehicle to the diagnostic System.)
Thus, Zaleski in view of Struger, Huiku, and Rush disclose the invention as stated above in claim 4. Robb teaches an apparatus where test at least includes two tests.
Therefore, it would have been prima facie obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Zaleski in view of Struger, Huiku, and Rush to further incorporate the teachings of Robb to include a test that includes at 

Regarding claim 13 as best understood, W Zaleski in view of Struger, Huiku, and Rush disclose a vehicle diagnostics method stated above in claim 12, to test vehicle monitor equipment and output the result in 8-bit format. Zaleski in view of Struger, Huiku, and Rush fail to explicitly disclose a method where test at least includes two tests.
However, Robb teaches a method wherein the at least one test includes two tests (see at least [0010] The processing system may be configured to deliver a plurality of different types of test requests to the vehicle. Each test request may cause a different type of diagnostic information to be sent by the vehicle to the diagnostic System.)
Thus, Zaleski in view of Struger, Huiku, and Rush disclose the invention as stated above in claim 12. Robb teaches a method where test at least includes two tests.
Therefore, it would have been prima facie obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Zaleski in view of Struger, Huiku, and Rush to further incorporate the teachings of Robb to include a test that includes at least two test. Doing so allows for more efficient and accurate diagnostics of vehicle monitor systems.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zaleski in view of Struger, Huiku, Rush, and Liu as applied to claims 1 and 9 above, and further in view of Gormley et al. U.S. Patent No. 9,747,626 (“Gormley”).
Regarding claim 6 as best understood, Zaleski in view of Struger, Huiku, and Rush disclose a vehicle diagnostics apparatus as stated above in claim 1, to test vehicle monitor equipment and output the result in 8-bit format. Zaleski in view of Struger, Huiku, and Rush fail to explicitly disclose an apparatus with a receiver configured to receive information from the vehicle monitor in real time.
However, Gormley teaches the apparatus according to claim 1, wherein the receiver is configured to receive information from the monitor in real time (see at least [Fig. 11] AND [col. 2, line 57-59] FIG. 11 is a block diagram illustrating features offered by a real-time anticipation program for interactive diagnostics to illustrate methods for diagnostics and maintenance of a vehicle equipped with a control and interconnection system according to various aspects of the present invention…)
Thus, Zaleski in view of Struger, Huiku, and Rush disclose the invention as stated above in claim 1. Gormley teaches an apparatus with a receiver configured to receive information from the vehicle monitor in real time.
Therefore, it would have been prima facie obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Zaleski in view of Struger, Huiku, and Rush to further incorporate the teachings of Gormley to include receiver to receive information from the vehicle monitor in real time. Doing so allows for more efficient and accurate diagnostics of vehicle monitor systems.

Regarding claim 14 as best understood, Zaleski in view of Struger, Huiku, and Rush disclose a vehicle diagnostics method as stated above in claim 9, to test vehicle monitor equipment and output the result in 8-bit format. , Zaleski in view of Struger, Huiku, and Rush 
However, Gormley teaches the method according to claim 9, wherein the receiving information includes receiving information in real time (see at least [Fig. 11] AND [col. 2, line 57-59] FIG. 11 is a block diagram illustrating features offered by a real-time anticipation program for interactive diagnostics to illustrate methods for diagnostics and maintenance of a vehicle equipped with a control and interconnection system according to various aspects of the present invention…)
Thus, Zaleski in view of Struger, Huiku, and Rush disclose the invention as stated above in claim 9. Gormley teaches a method with a receiver configured to receive information from the vehicle monitor in real time.
Therefore, it would have been prima facie obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Zaleski in view of Struger, Huiku, and Rush to further incorporate the teachings of Gormley to include receiving information from the vehicle monitor in real time. Doing so allows for more efficient and accurate diagnostics of vehicle monitor systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668